Case 8-20-72239-ast   Doc 12-2   Filed 06/17/20   Entered 06/17/20 20:12:23




                             A
Case 8-20-72239-ast   Doc 12-2    Filed 06/17/20       Entered 06/17/20 20:12:23




                                 $66,000.00


         DEBTOR IN POSSESSION CREDIT AGREEMENT


                             by and between



                         MALINKI SLONIK LLC


                  as Debtor and Debtor in Possession and


                          LOYD FUNDING, LLC

                                 as Lender




                         Dated as of June     , 2020
     Case 8-20-72239-ast      Doc 12-2    Filed 06/17/20     Entered 06/17/20 20:12:23




       DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of June ___, 2020, by
and between Malinki Slonik LLC, as debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code (as defined below) (the “Borrower”) and Loyd Funding LLC, as lender
under Chapter 11 of the Bankruptcy Code (together with its successors and permitted
assigns, the “Lender”).

                                         RECITALS:

A.    On June 15, 2020 (the “Commencement Date”) , the Borrower filed a voluntary petition
      for relief (the “Chapter 11 Case”) under Chapter 11 – Subchapter V of Title 11 of the
      United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court
      for the Eastern District of New York (the “Bankruptcy Court”).

B.    The Borrower is continuing to operate its business and manage its property as debtor
      in possession under sections 1107(a) and 1108 of the Bankruptcy Code.

C.    The Borrower has requested that the Lender provide Loan under a superpriority non-
      amortizing single draw term loan facility to the Borrower in an aggregate principal
      amount of $66,000.00 in order to ensure sufficient liquidity to the Borrower as debtor
      in possession under the Bankruptcy Code.

D.    The Lender is willing to make available to the Borrower such a postpetition loan upon
      the terms and subject to the conditions set forth herein.
       Now, therefore, in consideration of the premises and the covenants contained herein,
the parties hereto hereby agree as follows:

1.     DEFINITIONS

       1.1    Definitions. As used in this Agreement, the following terms have the following
              meanings (such meanings to be equally applicable to both the singular and plural
              forms of the terms defined):

       1.2    “Affiliate” means, with respect to any Person, each officer, director or general
              partner of such Person and any other Person that directly or indirectly controls,
              is controlled by, or is under common control with, such Person. For purpose of
              this definition, “control” means the possession of either (a) the power to vote,
              or the beneficial ownership of, 10% or more of the Voting Stock of such Person
              or (b) the power to direct or cause the direction of the management and policies
              of such Person, whether by contract or otherwise.

       1.3    “Agreement” means this Agreement, as the same may be amended,
              supplemented or otherwise modified from time to time.

       1.4    “Bankruptcy Code” has the meaning specified in the recitals to this Agreement.

       1.5    “Bankruptcy Court” has the meaning specified in the recitals to this Agreement.



                                              1
Case 8-20-72239-ast      Doc 12-2     Filed 06/17/20      Entered 06/17/20 20:12:23




  1.6    “Borrower” has the meaning specified in the preamble to this Agreement.

  1.7    “Business Day” means a day of the year on which banks are not required or
         authorized to close in New York City.

  1.8    “Chapter 11 Case” has the meaning specified in the recitals to this Agreement.

  1.9    “Closing Date” has the meaning specified in Section 3.1.

  1.10   “Commencement Date” has the meaning specified in the recitals to this Agreement.

  1.11   “Debt” means (a) indebtedness for borrowed money (b) obligations evidenced
         by bonds, debentures, notes or other similar instruments and obligations to pay
         for the deferred purchase price of property or services, in each case other than
         obligations to make milestone, progress and similar payments, obligations
         under trade credit incurred in the ordinary course of business, and other credit
         from suppliers incurred in the ordinary course of business in connection with
         the goods or services supplied (whether or not evidenced by a promissory note
         or a credit agreement), (c) obligations as lessee under leases that have been
         recorded as capital leases in accordance with GAAP and the present value of all
         future rental payments under all synthetic leases and (d) obligations under
         direct or indirect guaranties in respect of, and obligations (contingent or
         otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
         against loss in respect of, obligations of others of the kinds referred to in clauses
         (a) through (c) above.

  1.12   “Default” means an event which, with the giving of notice or lapse of time, or
         both, would constitute an Event of Default.

  1.13   “DIP Facility” means this superpriority non-amortizing single draw
         loan facility in a principal amount of $66,000.00 of which will be made
         available to the Borrower at the Closing Date and prior to the entry of the DIP
         Order.
  1.14   “DIP Order” means the Final DIP Order.

  1.15   “Dollars” and “$” mean the lawful currency of the United States of America.

  1.16   “Event of Default” has the meaning specified in Section 6.1.

  1.17   “Final DIP Order” means an order of the Bankruptcy Court entered in the
         Chapter 11 Case after a final hearing under Rule 4001(c)(2) of the Federal Rules
         of Bankruptcy Procedure, in form and substance satisfactory to the Lender,
         which, on a final basis, among other things, approves this Agreement, including
         the superpriority status, security interests and liens described herein, and the
         other Loan Documents, as to which no stay has been entered and that has not
         been reversed, modified, supplemented, vacated or overturned without the prior
         written consent of the Lender; provided, however, that, if such consent is



                                          2
Case 8-20-72239-ast      Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




         obtained, “Final DIP Order” shall then include such supplement, reversal, and
         other modification.

  1.18   “GAAP” means generally accepted accounting principles in the United States
         of America as in effect from time to time set forth in the opinions and
         pronouncements of the Accounting Principles Board and the American Institute
         of Certified Public Accountants and the statements and pronouncements of the
         Financial Accounting Standards Board, or in such other statements by such
         other entity as may be in general use by significant segments of the accounting
         profession, that are applicable to the circumstances as of the date of
         determination, applied consistently with the principles used in the preparation
         of the latest financial statements of the Borrower delivered to the Lender prior
         to the date hereof.

  1.19   “Governmental Authority” means any federal, state, municipal, national,
         supranational or other government, governmental department, commission,
         board, bureau, court, agency, central bank or instrumentality or political
         subdivision thereof or any entity, officer or examiner exercising executive,
         legislative, judicial, regulatory or administrative functions of or pertaining to
         any government or any court, in each case whether associated with a state of
         the United States, the United States, or a foreign entity or government.

  1.20   “Indemnitees” has the meaning specified in Section 7.9.

  1.21   “Law” means any federal, state, local, municipal, foreign, international,
         multinational or other constitution, statute, law, rule, regulation, ordinance, code,
         principle of common law or treaty.

  1.22   “Lender” has the meaning specified in the preamble to this Agreement.

  1.23   “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
         charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
         security interest or other security arrangement and any other preference, priority,
         or preferential arrangement of any kind or nature whatsoever, including any
         conditional sale contract or other title retention agreement, the interest of a lessor
         under a capital lease, and any synthetic or other financing lease having substantially
         the same economic effect as any of the foregoing.

  1.24   “Loan” has the meaning specified in Section 2.1.

  1.25   “Loan Documents” means this Agreement, any other document or instrument
         executed and delivered by the Borrower to the Lender in connection with this
         Agreement, and the DIP Order.

  1.26   “Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
         effective date of a plan of reorganization in the Chapter 11 Case or (c) the date of
         termination of the Lender's commitments and the acceleration of any outstanding



                                           3
Case 8-20-72239-ast      Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




         extensions of credit or other Obligations under the Loan Documents.

  1.27   “New York Courts” has the meaning specified in Section 7.11. "Notice of
         Borrowing" has the meaning specified in Section 2.1(b).

  1.28   “Obligations” means all Loan (including, the Loan), advances, debts, liabilities,
         obligations, covenants and duties of any kind or nature, present or future, whether
         or not evidenced by any note, guaranty or other instrument, due to the Lender from
         the Borrower and arising under any Loan Document, whether or not for the
         payment of money, whether arising by reason of an extension of credit, guaranty,
         indemnification, or in any other manner, whether direct or indirect (including those
         acquired by assignment), absolute or contingent, due or to become due, now or
         hereafter arising and however acquired, including all interest, charges, expenses,
         fees (including attorneys' fees) and other amounts chargeable to the Borrower under
         any Loan Document.

  1.29   “Person” means any individual, partnership, corporation (including a business trust
         and a public benefit corporation), joint stock company, estate, association, firm,
         enterprise, trust, limited liability company, unincorporated association, joint
         venture and any other entity or Governmental Authority.

  1.30   “Permitted Liens” means all of the following:

         (a)    statutory liens for Taxes not yet due;
         (b)    statutory liens of landlords, carriers, warehousemen, mechanics and
                materialmen incurred in the ordinary course of business for sums not yet
                due;
         (c)    liens incurred or deposits made in the ordinary course of business in
                connection with workers' compensation, unemployment insurance and
                other types of social security;
         (d)    zoning Laws and other land use restrictions that do not materially impair
                the present or anticipated value or use of the encumbered asset;
         (e)    in the case of leased property, all matters, whether or not of record, affecting
                the title of the lessor (and any underlying lessor) that do not materially
                impair the present or anticipated value or use of the encumbered asset;
         (f)    liens expressly permitted under the DIP Orders; and
         (g)    valid and perfected liens of record in any Property of the Borrower as of the
                Commencement Date.

  1.31   “Property” means any interest in any kind of property or asset, whether real,
         personal or mixed, and whether tangible or intangible.

  1.32   “Scheduled Maturity Date” means one year from the date of execution of the
         Interim Order.

  1.33   “Stock” means all shares of capital stock (whether denominated as common stock



                                           4
Case 8-20-72239-ast       Doc 12-2      Filed 06/17/20      Entered 06/17/20 20:12:23




         or preferred stock), equity interests, beneficial, partnership or membership
         interests, joint venture interests, participations or other ownership or profit interests
         in or equivalents (regardless of how designated) of or in a Person (other than an
         individual), whether voting or non-voting.

  1.34   “Tax” means (i) all income taxes (including any tax on or based upon net income,
         or gross income, or income as specially defined, or earnings, or profits, or selected
         items of income, earnings, or profits) and all gross receipts, estimated, sales, use,
         ad valorem, transfer, franchise, license, withholding, payroll, employment, excise,
         severance, stamp, occupation, premium, property, or windfall profit taxes, unpaid
         property taxes, environment, alternative, or add-on minimum taxes, custom duties
         or other taxes, fees, assessments, or charges of any kind whatsoever, together with
         any interest and any penalties, additions to tax or additional amounts and (ii) any
         obligation to indemnify or otherwise assume or succeed to any liability described
         in clause (i) hereof of any other Person whether by contract or under common law
         doctrine of de facto merger and successor liability or otherwise.

  1.35   “Voting Stock” means capital stock of any Person having ordinary power to vote
         in the election of members of the board of directors, managers, trustees, or other
         controlling Persons, of such Person (irrespective of whether, at the time, capital
         stock of any other class shall have or might have voting power by reason of the
         occurrence of any contingency).

  1.36   Certain Terms. In this Agreement, in the computation of periods of time from a
         specified date to a later specified date, the word ''from" means "from and
         including," the words "to" and "until" each mean "to but excluding," and the word
         "through" means "to and including." The words "include," "includes," and
         "including" mean, respectively, "include without limitation," "includes without
         limitation," and "including without limitation." The word "or" does refer to an
         exclusive choice.

  1.37   Accounting Terms. All accounting terms not specifically defined herein shall be
         construed in conformity with GAAP, and all accounting determinations required to
         be made pursuant hereto shall, unless expressly otherwise provided herein, be made
         in conformity with GAAP.

  1.38   Internal Cross References. The words "herein," "hereof," and "hereunder" and
         other words of similar import refer to this Agreement as a whole and not to any
         particular Article, Section, subsection, or clause in this Agreement.

  1.39   Legislation. Unless the context otherwise requires, references to any legislation or
         administrative rule or regulation include references to any amendment or
         modification of such legislation, rule, or regulation, to any successor legislation,
         rule, or regulation and to any subordinate legislation, rule, or regulation made
         thereunder.




                                            5
     Case 8-20-72239-ast       Doc 12-2     Filed 06/17/20     Entered 06/17/20 20:12:23




2.     AMOUNT AND TERM OF THE LOAN

        2.1     The Loan. The Lender may, in its sole discretion and otherwise on the terms and
subject to the conditions hereinafter set forth, make a superpriority non-amortizing term loan to
the Borrower on or after the Closing Date in the principal amount of Sixty Six Thousand Dollars
and Zero Cents ($66,000.00) of which all of the principal amount will be made available to the
Borrower upon the execution of the Final DIP Order and prior to the Maturity Date (the
“Loan”) . The Loan shall become due and payable on the Maturity Date. Amounts repaid
may not be reborrowed.

        2.2    Use of Proceeds. The Borrower shall apply proceeds of the Loan to fund (a)
postpetition operating expenses of the Borrower incurred in the ordinary course of business,
(b) costs and expenses of administration and as provided for in the DIP Order and (c) working
capital, capital expenditures, and other general corporate purposes of the Borrower, in the
case of each of clauses (a) and (b) above.

         2.3   Repayment of Loan; Evidence of Debt. (a) The Borrower shall repay the Loan
in full, in immediately available Dollars, on the Maturity Date; (b) The Lender shall, maintain
an account evidencing all Debt of the Borrower to the Lender resulting from the Loan,
including, without limitation, the amounts of principal and interest payable and paid to the
Lender or credited against the Loan from time to time under this Agreement. The entries made
in such account shall, absent manifest error and to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of the Lender to maintain such an account or any error
therein shall not in any manner affect the obligation of the Borrower to repay the Loan in
accordance with the terms hereof.

       2.4     Interest.

               (a)    Rate of Interest. The Loan and the outstanding principal balance of all
               other Obligations shall bear interest on the unpaid principal amount thereof
               from the date such Loan were made and such other Obligations are due and
               payable until paid in full, and except that such interest rate shall not exceed the
               maximum rate permitted by applicable law, at a rate equal to ten (10.00)
               percent per annum;

              (b)     Interest Payments. Interest shall accrue and be payable monthly, in
              arrears, beginning at the end of the first full calendar month after the Closing
              Date, and at maturity whether by acceleration or by the occurrence of the
              Maturity Date.

        2.5     Payments and Computations. (a) The Borrower shall make each payment under any
Loan Document of principal of and interest on the Loan and other Obligations, without set off,
counterclaim, condition or reservation of right, in immediately available Dollars, not later than
5:00 P.M. (New York City time) on the day when due to the Lender at its address referred to in
Section 7.3 or such address in the United States as may be notified by the Lender to the Borrower;
(b) All computations of interest shall be made by the Lender on the basis of a year of 365 or 366



                                                6
     Case 8-20-72239-ast        Doc 12-2     Filed 06/17/20     Entered 06/17/20 20:12:23




days, as applicable, and the actual number of days elapsed (including the first day but excluding
the last day); (c) Whenever any payment under any Loan Document shall be otherwise required
to be made on a day other than a Business Day, such payment shall be required to be made on the
next succeeding Business Day, and such extension of the time shall in such case be included in the
computation of payment of interest.

        2.6     Illegality. Notwithstanding anything to the contrary contained herein, if the Lender
determines in its reasonable judgment that it has become unlawful for the Lender to make, fund,
or maintain the Loan, then the Lender may give the Borrower notice thereof, at which time the
Borrower shall pay or prepay the Loan (without premium or penalty), together with all accrued
interest thereon and all fees and other amounts payable to the Lender under any Loan Document.

        2.7    Liens and Security Interests; Priority. All Obligations shall be secured by first
priority liens under section 364(c) of the Bankruptcy Code, and shall constitute allowed
superpriority administrative expense claims in the Chapter 11 Case, all as more fully set forth, and
subject only to the limitations set forth in the DIP Order, as applicable.

3.     CONDITIONS TO LENDING AND EFFECTIVENESS

        3.1     Conditions Precedent to Effectiveness. This Agreement shall be effective on the
date (the “Closing Date”) of fulfillment of all of the following conditions precedent on and as
of such date: (a) the Borrower shall have commenced the Chapter 11 Case in the Bankruptcy
Court; (b) the Bankruptcy Court shall have entered the DIP Order, in form and substance
satisfactory to the Lender in its sole discretion, authorizing and approving, among other
things, the DIP Facility, this Agreement and the transactions contemplated thereby, and (c)
either (i) the Borrower shall have filed a motion with the Bankruptcy Court seeking approval
of this Agreement or (ii) the Lender shall be satisfied in its sole discretion that the transactions
contemplated by this Agreement Agreement are likely to proceed, in the case of each of (i)
and (ii) above, on terms satisfactory to the Lender.

        (a)   The representations and warranties made in Article 4 shall be true and correct
              on and as of such date, before and after giving effect to the Loan and to the
              application of the proceeds therefrom, as though made on and as of such date;

        (b)   no Default or Event of Default shall exist under the Loan;

        (c)   The Lender shall have received all of the following on or before such date, each in
              for and substance satisfactory to it:

              (i)      this Agreement duly executed by the Borrower;

              (ii)    true and complete copies of the certificate of formation and the by-laws
              of the Borrower and copies of the written consent of the duly authorized
              representative of the Borrower approving all Loan Documents to be delivered
              on or before such date and copies of all documents evidencing other necessary
              corporate action and governmental approvals, if any, with respect to such Loan



                                                 7
     Case 8-20-72239-ast      Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




             Documents;

             (iii)    a certificate, signed by a duly authorized officer of the Borrower and dated
             such date, stating that the conditions set forth in clauses (c) and (d) above have been
             satisfied as of such date; and

             (iv)     a certificate from the Borrower, certifying the names and true signatures
             of the Persons authorized to sign the Loan Documents on behalf of the Borrower.

4.     REPRESENTATIONS AND WARRANTIES

       4.1     Representations and Warranties of the Borrower. The Borrower represents and
warrants on the Closing Date and on the date of the making of each Loan as follows:

              (a)    The Borrower is a limited liability company, validly existing and in
              good standing under the laws of its jurisdiction of organization and has the
              authority to own its assets and to transact the business in which it is now
              engaged or proposed to be engaged.

              (b)    The execution, delivery, and performance by the Borrower of the Loan
              Documents have been duly authorized by all necessary corporate actions and
              do not and will not (i) contravene its organizational documents , (ii) violate any
              provision of, or require any filing, registration, consent or approval under, any
              material law, rule, regulation, order, writ, judgment, injunction, decree,
              determination, or award applicable to the Borrower, or (iii) subject to entry of
              the DIP Order, as applicable, result in a breach of, or constitute a default or
              require any consent or result in the creation of a Lien under, any material
              indenture, lease, instrument, or other agreement to which the Borrower is a
              party or by which the Borrower or its properties may be bound or affected.

              (c)    The Loan Documents has been duly executed and delivered by the
              Borrower and, subject to entry of the DIP Order, constitutes its legal, valid, and
              binding obligation enforceable against it in accordance with its terms subject to the
              Bankruptcy Code.

              (d)    Except for the DIP Order, no authorization or approval or other action by,
              and no notice to or filing with, any governmental authority or regulatory body is
              required for the due execution, delivery, and performance by the Borrower of the
              Loan Documents.

              (e)     There is no pending or threatened action, proceeding, or investigation
              affecting the Borrower before any court, commission, agency, or instrumentality of
              the federal or any state or municipal government or any agency or subdivision
              thereof or before any arbitration that purports to materially adversely affect the
              legality, validity, or enforceability of the Loan Documents.



                                                8
     Case 8-20-72239-ast        Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




               (f)     On and after the Closing Date, (i) all Obligations shall have the priority in
               payment and shall be secured as provided in the DIP Order, and the transactions
               contemplated hereby and thereby are in full force and effect and have not been
               vacated, reversed, modified, amended, or stayed without the prior written consent
               of the Lender.

5.      COVENANTS OF THE BORROWER

        5.1      Affirmative Covenants. Until all the Obligations (other than contingent obligations)
are paid in full, the Borrower shall do all of the following unless the Lender shall otherwise consent
in writing:

               (a)    at all times maintain its corporate existence and preserve and keep in full
               force and effect its rights, privileges, and franchises necessary or desirable to its
               business;

               (b)     comply in all respects with all material applicable laws, rules, regulations,
               orders, permits, and licenses;

               (c)  maintain at all times insurance in such amounts and against such risks as is
               common industry practice;

               (d)    keep proper books of record and account in which entries in conformity
               with GAAP shall be made of all dealings and transactions in relation to its business
               and activities;

               (e)    permit the Lender and its representatives, during normal business hours and
               with reasonable prior notice and (other than during the continuance of a Default or
               Event of Default) at the Lender's expense, to inspect its facilities and its books and
               records and to discuss its affairs, finances and accounts with its officers and
               employees;

               (f)     on Wednesday of each week after the Closing Date, provide to the Lender
               a reconciliation showing actual receipts and disbursements for the preceding week
               against the DIP Budget. The DIP Budget may be updated from time to time, and
               shall be updated at least monthly to reflect a full 13 week period, in all cases subject
               to the Lender’s approval. On a regular basis upon request from the Lender, the
               Borrower shall meet with the Lender to review the DIP Budget and reconciliations
               provided to the Lender;

               (g)    within 20 days after the end of each fiscal month of the Borrower, the
               Borrower shall deliver to the Lender an unaudited consolidated balance sheet as at
               the end of such month, together with unaudited consolidated statements of
               operations and cash flows for such month; and

               (h)     execute and deliver from time to time to the Lender all such further


                                                  9
     Case 8-20-72239-ast        Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




               documents and instruments and do all such other acts and things as may be
               reasonably required by the Lender to enable the Lender to exercise and enforce its
               rights hereunder and under the other Loan Documents.

        5.2    Negative Covenants. As long as any Obligations (other than contingent obligations)
remain outstanding, the Borrower agrees that it will not do any of the following without the prior
written consent of the Lender:

               (a)    create or suffer to exist any Lien upon or with respect to any of its Property,
               whether now owned or hereafter acquired, or assign any right to receive income, in
               each case to secure or provide for the payment of any Debt of any Person, other
               than Permitted Liens;

               (b)     suffer or permit it or any of its subsidiaries to, directly or indirectly, sell,
               assign, lease, convey, transfer or otherwise dispose of (whether in one or a series
               of transactions) any Property (including the Stock of any subsidiary of the
               Borrower, whether in a public or private offering or otherwise, and accounts and
               notes receivable, with or without recourse);

               (c)     directly or indirectly create, incur, assume or otherwise become or remain
               directly or indirectly liable with respect to any Debt, except for (i) the Obligations,
               (ii) any Debt existing on the date hereof, and (iii) any Debt secured by Permitted
               Liens; and

               (d)    except as expressly contemplated hereby, engage in any transaction with
               any Affiliate on terms more favorable to such Affiliate than would have been
               obtainable in an arm’s-length dealing except for transactions in the ordinary
               course of business that do not materially adversely affect the ability of the
               Borrower to repay the Obligations when due.

6.     EVENTS OF DEFAULT

       6.1    Events of Default. If any of the following shall occur and be continuing (each an
“Event of Default”):

               (a)    the failure to pay interest, principal or any other amounts payable
               hereunder as and when due, which failure is not cured within one (1) day after
               written notice of such default is given by the Lender to Borrower; or

               (b)    the Borrower shall fail to observe or perform (i) any provision of Section
               5.2 or (ii) any provision of any Loan Document (other those described in
               Section 6.1(c) or clause (i) of this Section 6.1(a)) for more than five Business
               Days; or

               (c)    any representation or warranty made by the Borrower in any Loan
               Document or in any certificate, agreement or statement delivered to the Lender
               in connection with any Loan Document shall prove to have been incorrect in


                                                  10
Case 8-20-72239-ast     Doc 12-2     Filed 06/17/20     Entered 06/17/20 20:12:23




        any material respect when made; or

        (d)     without the consent of the Lender, any Loan Document shall, at any time
        after its execution and delivery, cease to be in full force and effect or shall be
        declared null and void, or the validity or enforceability of any Loan Document
        shall be contested by the Borrower, or the Borrower shall deny that it has any
        further liability or obligation under any Loan Document; or

        (e)     (i) the Chapter 11 Case shall be dismissed (or the Bankruptcy Court shall
        make a ruling requiring the dismissal of the Chapter 11 Case) or converted to a
        case under chapter 7 of the Bankruptcy Code, (ii) any order shall be entered
        permitting, or the Borrower shall file any pleading requesting, any such relief,
        or (iii) the Borrower shall have any obligation to make adequate protection
        payments, or otherwise provide adequate protection, other than as approved by
        the Lender or provided in a DIP Order; or

        (f)    (i) the DIP Order shall cease to be in full force and effect, (ii) the
        Borrower shall fail to comply with the terms of the DIP Order in any material
        respect, (iii) either DIP Order shall be amended, supplemented, stayed,
        reversed, vacated, or otherwise modified (or the Borrower shall apply for
        authority to do so) without the prior written consent of the Lender or (iv) any
        Obligation shall cease to be an allowed secured claim of the Borrower in the
        Chapter 11 Case having the priority and collateral security as provided in the
        DIP Order; or

        (g)   the Bankruptcy Court shall enter an order appointing a receiver,
        examiner or trustee in the Chapter 11 Case; or

        (h)    the Borrower shall seek to, or shall support (in any such case by way of
        any motion or other pleading filed with the Bankruptcy Court or any other
        writing to another party in interest executed by or on behalf of the Borrower)
        any other Person's motion to, disallow in whole or in part any claim of the
        Lender in respect of the Obligations or its priority or collateral security; or

        (i) the DIP Order is not entered within 30 Business Days from the
        Commencement Date; or

        (j)     any of the Loan Documents, the DIP Order shall be amended or modified
        in a manner that is unacceptable to the Lender, or the Borrower shall file a motion
        or pleading seeking such relief; or

        (k)    if (i) actual disbursements under any line item of the DIP Budget for any
        four week rolling period exceed the budgeted disbursements for such period in
        such line item by more than ten (10) percent, or (ii) aggregate actual
        disbursements under the DIP Budget for any four week rolling period exceed
        the aggregate budgeted disbursements for such four week rolling period by
        more than five (5) percent, unless the Lender consents in writing to such



                                         11
     Case 8-20-72239-ast        Doc 12-2     Filed 06/17/20      Entered 06/17/20 20:12:23




               deviation; or

               (l)     if (i) actual receipts under any line item of the DIP Budget for any four
               week rolling period are less than the budgeted receipts for such period in such
               line item by more than ten (10) percent, or (ii) aggregate actual receipts under
               the DIP Budget for any of four week rolling period are less than the aggregate
               budgeted receipts for such four week rolling period by more than five (5)
               percent, unless the Lender consents in writing to such deviation; or

then, and in any such event, the Lender may, by notice to the Borrower and without the need to
seek any further relief from the Bankruptcy Court, (a) declare all or any portion of the Obligations
to be forthwith due and payable, whereupon such Obligations or such portion shall become and be
forthwith immediately due and payable, without presentment, demand, protest, or further notice
of any kind, all of which are hereby expressly waived by the Borrower; (b) commence foreclosure
on collateral and take such action, without notice or demand as it deems advisable to protect and
enforce its rights against the collateral and in and to the collateral; and (c) subject solely to any
requirement of the giving of notice under the terms of the DIP Order, as applicable, the automatic
stay provided in section 362 of the Bankruptcy Code shall be deemed automatically vacated
without further action or order of the Bankruptcy Court and the Lender shall be entitled to exercise
all of its rights and remedies under the Loan Documents and applicable law.

7.     MISCELLANEOUS

        7.1     Amendments, Etc. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by the Borrower therefrom, shall be effective unless the
same shall be in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which given.

      7.2    Headings. The headings and table of contents are included in this Agreement for
convenience only and shall not in any way affect the meaning of or interpretation of this
Agreement.

        7.3    Notices, Etc. All notices and other communications provided for hereunder shall be
in writing and mailed, or delivered, as follows:



               (a)     if to the Borrower, addressed to:
                       Malinki Slonik LLC
                       Attn: Yonel Devico
                       1688 Meridian Avenue, Ste 610
                       Miami Beach, Florida 33139

                       with a copy to:
                       Hasbani & Light, P.C,
                       Attn: Rafi Hasbani, Esq.



                                                  12
     Case 8-20-72239-ast        Doc 12-2      Filed 06/17/20      Entered 06/17/20 20:12:23




                       450 Seventh Avenue, Ste 1408
                       New York, New York 10123
                       Email: rhasbani@hasbanilight.com

                       If to the Lender, addressed to:
                       Loyd Funding, LLC
                       3403 NE 171st St
                       North Miami Beach FL 33160

or, as to each party, at such other address as shall be designated by such party in a written notice
to the other party. All such notices and communications shall be effective, if e-mailed or
telecopied, when e-mailed or telecopied, or, if mailed or delivered, when actually received.

        7.4     No Waiver; Remedies. No failure on the part of the Lender to exercise, and no delay
in exercising, any right under any Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

        7.5    Costs, Expenses and Taxes. The Borrower agrees to pay on demand, all costs and
expenses (including reasonable fees and expenses of counsel), in connection with (i) the
negotiation, execution and delivery of this Agreement, and in connection with the other Loan
Documents, (ii) the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Obligations and any Loan Document. In addition, the Borrower shall pay any and all stamp
and other taxes payable or determined to be payable in connection with the execution and delivery
of any Loan Document to be delivered hereunder and agrees to save the Lender harmless from
and against any and all liabilities with respect to or resulting from any delay in paying or omission
to pay such taxes.

        7.6     Binding Effect; Assignment. This Agreement shall be effective as of the Closing
Date and shall be binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns (including any trustee appointed in the Chapter 11 Case or
appointed if the Chapter 11 Case is conve1ted to a case under Chapter 7 of the Bankruptcy Code),
except that the Borrower shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender. The Lender may assign (including for collateral
purposes) all or a portion of its rights and obligations under this Agreement upon notice to the
Borrower.

        7.7    Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall constitute one and
the same agreement. One or more counterparts of this Agreement (or portions hereof) may be
delivered via e-mail, with the intention that they shall have the same effect as an original
counterpart hereof (or such portions hereof). All signature pages need not be on the same
counterpart.




                                                  13
     Case 8-20-72239-ast        Doc 12-2      Filed 06/17/20     Entered 06/17/20 20:12:23




        7.8    Entire Agreement; Severability of Provisions. The Loan Documents contain the
entire agreement of the parties hereto and supersede all prior agreements and understandings, oral
and otherwise, among the parties hereto with respect to the matters contained in the Loan
Documents. If any provision of this Agreement, or the application thereof to any Person or
circumstance, is invalid or unenforceable or contravenes any law, regulation or document
applicable to such Person, such provision or application shall be deemed ineffective ab initio, but
the remainder of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby, and the provisions of this Agreement shall be
severable in any such instances.

        7.9    Indemnification. The Borrower agrees to indemnify the Lender and its Affiliates
and each of their respective directors, officers, volunteers, agents, attorneys and employees, and
the successors and assigns of the foregoing (collectively, “Indemnitees”), from and against any
and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, disbursements of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against any Indemnitee in any way relating to or arising out of the Loan Documents,
the DIP Order, any related transactions (whether actual or proposed) or any action taken or omitted
by the Lender under the Loan Documents or the DIP Order; provided, however, that the Borrower
shall not be liable for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the bad faith, gross
negligence, or willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction in a final non-appealable judgment. The foregoing agreements shall survive the
making and repayment of the Obligations.

        7.10 Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York and any applicable laws of the United States of America,
including the Bankruptcy Code.

         7.11 Consent to Jurisdiction. The Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of the Loan Documents and to decide any claims or disputes that may arise or
result from, or be connected with, the Loan Documents, and any breach or default thereunder. Any
and all claims or disputes, causes of action, suits and proceedings relating to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby consent and submit
to the jurisdiction of the Bankruptcy Court. If the Bankruptcy Court determines that it does not
have subject matter jurisdiction over any action or proceeding arising out of or relating to the Loan
Documents then said action shall be filed in the United States District Court for the Eastern District
of New York. BOTH THE BORROWER AND THE LENDER HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above written.




                                                  14
Case 8-20-72239-ast   Doc 12-2   Filed 06/17/20   Entered 06/17/20 20:12:23




 MALINKI SLONIK LLC
 as Borrower

  By:
  Name:
  Title:


  LOYD FUNDING, LLC
  as Lender

  By:
  Name:
  Title:




                                    15
